PER CURIAM.
As the State properly concedes, the sentences imposed by the trial court as to the defendants’ convictions for strong-arm robbery exceeded the statutory maximum. Therefore, those sentences are reversed, and this cause is remanded for resentencing within the statutory maximum.
The defendants also contend that the trial court abused its discretion by limiting their cross-examination of a police officer. Because the probative value of the evidence that the defendants sought to introduce during the police officer’s cross-examination was substantially outweighed by the danger of unfair prejudice, we disagree with the defendants and find that the trial court acted within its discretion by limiting the cross-examination. § 90.403, Fla. Stat. (1995).
The defendants’ remaining points lack merit.
Affirmed in part; reversed in part and remanded for resentencing.